UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7442


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JESSIE WILLIAM NEWTON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:02-cr-30020-SGW-18)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessie William Newton, Appellant Pro Se. Grayson A. Hoffman, Jeb
Thomas Terrien, Assistant United States Attorneys, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jessie     William   Newton   appeals   the   district     court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.                   We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Newton, No. 5:02-cr-30020-SGW-18 (W.D. Va. Oct. 6,

2011).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented     in   the    materials

before   the   court    and   argument    would   not   aid    the   decisional

process.



                                                                       AFFIRMED




                                      2